In this case the Attorney General has filed the following confession of error:
"This an appeal from a judgment of the county court of Murray county, forfeiting to the state a vehicle alleged to have been used in transporting intoxicating liquors contrary to chapter 188, Session Laws of Oklahoma,
"This vehicle was probably confiscated on the theory that an intent to transport intoxicating liquors in an automobile is in violation of law. The evidence shows that W.E. Brasheers, plaintiff in error herein and intervener in the court below, was the owner of the confiscated automobile, and that he, together with a man by the name of Geter, having in their possession several suit cases containing whisky, got off of a passenger train at the railway station in the town of Doherty, in Murray county, Oklahoma. In the meantime another man by the name or Geter, in the automobile in question, had driven near the train apparently to receive the whisky; but before the whisky was moved away from the train a special deputy sheriff, or arresting officer, fired a shot over the head of one of the parties who had possession of the whisky, and in the controversy which followed, this officer was wounded from a pistol shot fired by one of the Geters and the man who had driven up in the Ford car was killed by the officer.
"There is no evidence that the whisky was ever placed in the Ford car or even near it."
"The statute is directed at a vehicle in which intoxicating liquor has been transported and not at the intent to use it for that purpose."
"We therefore respectfully submit that the judgment in this case should be reversed."
The cause is therefore reversed.
All the Justices concur.